ORDER

PER CURIAM.
AND NOW, this 21st day of November, 2007, the order of the Commonwealth Court is VACATED, and the matter is remanded for further proceedings. The order under review initially observes that the Department may rely on a court order reflecting fines, costs, and restitution in implementing 42 Pa.C.S. § 9728, but then merely recites that the Department relied on a “communication” from the trial court (or more properly, the clerk of courts) indicating outstanding obligations. Such commentary was insufficient to support the award of summary relief.
We offer no opinion concerning the disposition of the petition for review on any other or related ground.
Jurisdiction is relinquished.